Citation Nr: 0028741	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased rating for the service-connected 
chronic lumbar strain, currently rated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  



REMAND

Historically, the RO granted service connection for a low 
back disability in a March 1968 rating decision and assigned 
a noncompensable rating to that disability.  

In an April 1992 rating decision, the RO increased the rating 
to 10 percent for the veteran's service-connected low back 
strain based on medical findings showing increased low back 
pain with pain and numbness in the right leg and back spasms.  
The veteran appealed that determination and testified at a 
hearing before a Hearing Officer at the RO.  

In a January 1993 rating decision, the RO further increased 
the rating to 20 percent for the veteran's service-connected 
low back strain based on a December 1992 Hearing Officer 
decision.  The Hearing Officer noted that a 20 percent rating 
was warranted because the veteran had manifested muscle spasm 
on extreme forward bending as well as a loss of lateral spine 
motion.  

The veteran currently contends that the service-connected 
chronic lumbar strain is severe enough to warrant a rating in 
excess of 20 percent.  In his August 1998 claim for increase, 
the veteran indicated that he had been treated at the VA 
outpatient clinic in Boston and at another VA Medical Center 
for the past 2 years.  

The record reflects that the RO obtained and associated with 
the claims file copies of outpatient treatment reports from 
the VA outpatient clinic in Boston from 1998.  

A May 1998 report indicated that the veteran had no previous 
routine care with chronic back injury.  An August 1998 
treatment report noted that the veteran had minimum 
degenerative joint disease of the lumbar spine.  

However, no records were available from the VA Medical 
Center.  

The veteran was afforded an examination in December 1998 on a 
fee basis.  The veteran complained of pain and stiffness in 
the low back area, as well as numbness radiating to the legs 
with cramping of the legs and locking of the joints.  The 
veteran reported that he had constant, severe pain.  The 
veteran reported that the condition was made worse by 
standing, sitting and walking.  The veteran indicated that he 
used a TENS unit and codeine for the pain, but does not find 
relief.  On examination of the back, there was limitation of 
movement of the back with 45 degrees flexion and extension of 
the lumbar spine.  

There was 25 degrees of lateral movement.  There was no 
tenderness or muscle spasm present.  The musculature of the 
back appeared normal.  The sensory reflexes of knee and ankle 
were normal.  There were normal sensor and motor functions.  
There was no generalized muscle weakness and wasting.  The 
reflexes were normal.  The examiner noted that x-ray studies 
of the lumbar spine revealed slight right lateral tilt, minor 
intervertebral spurring in the mid lumbar spine and narrowed 
L5-S1 disc space.  The posterior elements and S1 joints were 
unremarkable.  Diagnosis was that of chronic lumbar strain.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the veteran's service-connected low back 
disability is currently rated as 20 percent disabling under 
38 C.F.R. § 4.72, Diagnostic Code 5295 (1999).  Under that 
code, a 20 percent rating is assigned when lumbosacral strain 
is accompanied with muscle spasm on extreme forward bending 
and lateral spine motion.  A 40 percent evaluation is 
assigned when lumbosacral strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility on forced motion.  

In addition, under 38 C.F.R. § 4.72, Diagnostic Code 5292 
(1999), when the lumbar spine has limitation of motion which 
is moderate, a 20 percent evaluation is assigned; when the 
lumbar spine has limitation of motion which is severe, a 40 
percent evaluation is assigned.  

The Board finds that the most recent VA fee basis examination 
was not adequate for evaluation purposes because it did not 
include sufficient detail for rating the low back disability 
at issue.  That VA examination report does not include the 
clinical findings, to include those referable to the extent 
of any functional loss, as required by the Court in DeLuca.  

Moreover, the examiner did not indicate whether the veteran 
exhibited moderate or severe limitation of motion.  Finally, 
the examiner did not address in detail many of the criteria 
listed under Diagnostic Code 5295 with regard to a 40 percent 
evaluation.  Therefore, the Board is of the opinion that 
another examination is necessary.  

In light of the need for additional examination, the RO 
should obtain all pertinent treatment records regarding the 
service-connected low back disability for review.  

Specifically, the RO should request outpatient treatment 
records from the VA Medical Center and any additional records 
from the VA outpatient clinic in Boston.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected low back 
condition since 1995.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should also obtain copies of 
all VA records of treatment for the 
veteran at the VA Medical Center in 
Bedford and at the VA outpatient clinic 
in Boston.  All records obtained should 
be associated with the claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected low back disability.  
All indicated tests must be performed, 
including complete range of motion 
testing.  In addition to noting the range 
of motion, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare- ups.  The 
examiner should be provided with a copy 
of the remand as well as the diagnostic 
criteria listed in regulations.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim once again.  
The RO should adjudicate the claim for an 
increased rating for the service- 
connected low back disability in light of 
the Court's directives in DeLuca.  If any 
action taken remains adverse to the 
veteran, then he and his accredited 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



